Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 6 September 1825
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Custom House Boston,
Sepr 6. 1825—
By the Brig Jamesworth just arrived from Leghorn, I received a letter from Mr Appleton Esqr U. S. Consul, & a bill of lading of twenty four cases for marble capitals, which are on board the Jamesworth, for the college at Charlotsville, made by your order.I shall ship them by the first vessel, bound to Richmond, to the care of Col. B. Payton & will inform him by mail of the name of the vessel & the time she will leave this port.Mr. Appleton informes me, that they must be moved with care, although nicely packed, in strong boxes. He says they will be found, probably inferior in dimensions, but certainly equal in architectural perfection, to any in the U. S. & that they were copied from that of the Pantheon at Rome, I will see that they are transhipd with care & give notice to Colo. Payton to cause the boxes to be handled with great caution.With the highest respect, I have, the honor to be your most Obt. St.H. A. S. Dearborn